Citation Nr: 0941175	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-31 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 
18, 1995, for the grant of service connection for 
degenerative disc disease (DDD) of the lumbosacral spine on 
the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than February 
20, 2004, for the grant of service connection for chronic 
adjustment disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to 
March 1960.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

The Board notes that in a January 2005 decision, the RO 
granted service connection and assigned an initial 30 percent 
rating for chronic adjustment disorder.  The Veteran 
submitted a November 2005 notice of disagreement with the 
initial disability rating assigned.  Thereafter, the RO 
furnished the Veteran with a September 2006 statement of the 
case that included the issues of an initial rating in excess 
of 30 percent for chronic adjustment disorder as well as the 
issues listed on the title page of this decision.  In his 
October 2006 substantive appeal (VA Form 9), the Veteran 
specifically indicated that he wanted to appeal only the 
claims for earlier effective dates for the grants of service 
for a back disorder and for chronic adjustment disorder.  
Hence, the only matters on appeal are set forth on the title 
page.

In October 2006, the Veteran filed a substantive appeal (via 
a VA form 9) in which he specifically limited his appeal to 
the issues set forth on the title page of this decision.  
Hence, the matter of an initial rating in excess of 30 
percent for chronic adjustment disorder is not on appeal. 

In addition, in an October 2003 rating decision, the RO 
concluded that there was CUE in its earlier (April 2003) 
decision that assigned March 26, 1996 as the effective date 
for service connection for DDD of the lumbosacral spine and 
assigned September 18, 1995, as the proper effective date for 
service connection (the date of the claim to reopen).  The 
Veteran now appeals that decision, seeking an earlier 
effective date, based on CUE.



FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
low back disorder was denied by a June 1960 decision.  It was 
held that there was no evidence that the Veteran had a 
current back disability.  

2.  The Veteran was informed of the aforementioned denial of 
service connection for a low back disorder, including his 
right to appeal, and he did not appeal.

3.  In a September 1976 decision, the RO declined to reopen 
the claim on the basis that the Veteran had not submitted new 
and material evidence, and he was specifically advised that 
to reopen he needed to submit evidence of a current back 
disability that had existed since discharge from service.  
Although notified of the denial later that same month, the 
Veteran did not timely appeal the September 1976 decision, 
and it became final.  

4.  The prior denials of service connection for a low back 
disorder were supported by the evidence then of record, as 
well as the law in effect at that time.

5.  The Veteran filed to reopen his claim for service 
connection for a low back disorder in September 1995.

6.  A June 1960 rating decision denied the Veteran's claim 
for service connection for a psychiatric disorder; the 
Veteran was notified of the RO's determination, he did not 
perfect an appeal, and the decision became final.

7.  On February 20, 2004, the RO received the Veteran's claim 
for service connection for a psychiatric disorder, claimed as 
secondary to his service-connected lumbar spine disability.  

8.  Prior to February 20, 2004, there was no pending claim, 
formal or informal, pursuant to which service connection for 
a psychiatric disorder could have been granted.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
18, 1995, for the grant of service connection for DDD of the 
lumbosacral spine based on CUE in a prior rating decision, 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.105(a), 3.400 (2009).

2.  The claim for an effective date earlier than February 20, 
2004, for the grant of service connection for chronic 
adjustment disorder, is without legal merit.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The Court has held that VA's duties to notify and assist 
contained in VCAA are not applicable to cases, such as this 
one involving earlier effective date claims and CUE, in which 
the law, rather than the evidence, is dispositive.  See Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129, 
132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).



II.  CUE

As mentioned above, the Veteran's claim of service connection 
for a low back disorder was initially denied in June 1960.  
The Veteran received notice of this denial, including his 
right to appeal, later that same month. At that time, there 
was no evidence that the Veteran had a current back 
disability.  He did not timely appeal the June 1960 decision, 
and it is final.  Thereafter, in a September 1976 decision, 
the Veteran was informed that he had not submitted new and 
material to reopen his claim for a back disorder and was 
specifically advised that to reopen he needed to submit 
evidence of a current back disability that had existed since 
discharge from service.  Although notified of the denial 
later that same month, the Veteran did not timely appeal the 
September 1976 decision, and it became final.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of CUE.  Where claims of service 
connection have been previously denied, only a request for 
revision premised on CUE could result in the assignment of 
earlier effective dates for these awards.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 
F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of 
[clear and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.").

In this case, the Veteran has contended that the prior RO 
decision, specifically the June 1960 decision, that denied 
service connection for a back disorder was the product of 
CUE.  He primarily argues that service connection should be 
established from his initial claim in 1960.  It is 
essentially the only theory advanced by the Veteran in 
support of his claim for an earlier effective date for the 
grant of service connection for a low back disability.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  Crippen v. Brown, 9 
Vet. App. 412 (1996).  Mere disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE must be made on the basis of the law and evidence at the 
time of the decision at issue.  Porter v. Brown, 5 Vet. App. 
233 (1993).

Here, the Veteran and his representative contend that the 
initial rating decision in June 1960 and the September 1976 
decision were incorrect, and that, essentially, had he been 
provided with an adequate VA examination in 1960 that took 
into account his reported symptoms, then a back disorder 
would have been diagnosed.  He further argues that at 
separation from service, he was mis-diagnosed and that had he 
been provided with a full examination of his back then in all 
probability it would have been found that he had a slipped, 
pinched, or related disc problem at that time.

The basis of the Veteran's assertions is that it is 
indisputable that he had a back disorder that was incurred 
during active service; however, what is indisputable is that, 
at the time of the challenged rating decision in June 1960, 
and thereafter in September 1976, there was no evidence of a 
diagnosis of a back disorder anywhere in the Veteran's 
service treatment records or post-service medical records 
associated with the claims file at that time.  A mere 
disagreement with how the RO evaluated the facts before it in 
the prior decision does not constitute a valid claim of CUE. 
Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 
Vet. App. 242 (1994).  In essence, this argument amounts to a 
reweighing of the evidence.  In this regard, while service 
treatment records at the time of the 1960 decision noted that 
the Veteran sustained a right shoulder injury, there was no 
notation suggesting a back disorder, to include at that time 
of his January 1960 separation examination.  In addition, 
while the May 1960 VA examination noted the Veteran's 
complaints of "trouble [with] muscles in [his] back, there 
was no positive findings of a back disorder. 

In sum, there was no finding of a current disability at the 
time of the Veteran's May 1960 VA examination, which was the 
basis for the denial of service connection at that time. 
Thus, the prior denial of service connection for a back 
disorder was supported by the evidence (or lack of evidence) 
then of record, as well as the law in effect at that time.  
Because there was no current disability shown by the May 1960  
examination report or otherwise, the evidence does not 
reflect the existence of undebatable error of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.

To the extent that the Veteran is arguing that the Board 
failed to developed additional evidence by not providing 
additional VA examinations that might have discovered a back 
disorder, the Board notes that a failure to fully develop 
evidence is not considered to be clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(d). "[T]he VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record." See Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).

In this case, the previous denial of service connection in 
1960 and the decision that declined to reopen the claim for 
service connection in 1976 were not appealed.  The claim was 
reopened with new and material evidence submitted after the 
last final 1976 decision consisting of medical records 
showing a current lumbar spine disorder with findings by 
various VA medical examiners and a private chiropractor 
indicating that either the Veteran's back disorder was 
incurred in active military service, or that the Veteran's 
presently service-connected right shoulder disorder 
contributed to a weakening of the Veteran's spine such that 
his back disorder eventually developed.  Reasonable doubt 
allowed for the grant of service connection.  There being no 
other allegations of CUE in the prior decisions, the Board 
concludes that the prior final rating decisions of June 1960 
and September 1976 that denied service connection for a low 
back disorder and declined to reopen, respectively, were not 
the product of CUE.  The law is clear on these particular 
arguments, and Board is bound to find no CUE in these prior 
rating decisions.

III.  Earlier Effective Date

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2009).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(q)(1)(ii) (2009).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

In this case, the Veteran seeks an award of service 
connection for PTSD prior to February 20, 2004, the effective 
date assigned by the RO in a January 2005 rating decision 
based on the date of receipt of a statement from the 
Veteran's representative requesting secondary service 
connection for a psychiatric condition due to the Veteran's 
service-connected back disability.   

A review of the record reveals that a June 1960 rating 
decision denied service connection for a psychiatric disorder 
diagnosed as a conversion reaction because the Veteran's 
service treatment records were negative for treatment.  He 
was notified of the decision later that same month, but did 
not file a timely appeal and this determination became final.  
See 38 C.F.R. § 20.1103 (2009).  The Board notes that there 
has been no argument that there was clear and unmistakable 
error in the prior June 1960 rating decision.

On February 20, 2004, the RO received a letter from the 
Veteran's representative requesting secondary service 
connection for a psychiatric condition due to the Veteran's 
service-connected back disability.  An August 2004 VA 
examination report reflects that the Veteran was diagnosed 
with chronic adjustment reaction with depressed features 
secondary to chronic back problem.  Based on such findings, 
service connection for chronic adjustment disorder was 
granted by a January 2005 rating decision, effective from 
February 20, 2004.
 
The Board has thoroughly reviewed the evidence of record to 
see if the Veteran filed a claim, an informal claim, or 
expressed a written intent to file a claim for service 
connection for a psychiatric disability prior to February 20, 
2004, and finds nothing in the record to support such a 
finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2009).

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date earlier 
than February 20, 2004, for the grant of service connection 
for chronic adjustment disorder.  See 38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.155, 3.157, 3.400.  

The Board notes that in October 2009, the Veteran's 
representative, on the Veteran's behalf, submitted additional 
evidence, along with a waiver of initial RO consideration.  
Included was a copy of a record of assistance for Veterans 
Administration benefits noting that the Veteran applied for 
"above benefit on this date", which appears to refer to 
July 21, but no year was provided.  Further, there is 
absolutely no indication as to what benefit the Veteran was 
seeking.  However, the Board notes that of record is a claim 
signed by the Veteran on July 21, 1976 for service connection 
for a back disorder, which reasonably suggests that this is 
the benefit referred to in the record of assistance.  There 
is no other claim of record on July 21 or thereabouts, during 
any year, for service connection for a psychiatric 
disability.  As such, this document provides no basis to 
suggest an earlier filing for the benefit requested.

In this case, the first document in which the Veteran 
submitted a claim for the benefit sought was filed on 
February 20, 2004.  As such, there is no legal basis for 
granting service connection for chronic adjustment disorder 
prior to this date.  Rather, the governing legal authority 
makes clear that, under these circumstances, the effective 
date can be no earlier than that assigned, and the Board is 
bound by such authority.  See 38 U.S.C.A. § 5110(a), 7104(c) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i), 20.101(a) (2009).  
As there is no legal basis for assignment of any earlier 
effective date for the award of service connection for 
chronic adjustment disorder, the Board finds that the claim 
for an earlier effective date must be denied.  Where, as 
here, the law is dispositive of the claim, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than September 18, 
1995, for service connection for DDD of the lumbosacral 
spine, based on clear and unmistakable error (CUE) in a prior 
rating decision is denied.

Entitlement to an effective date earlier than February 20, 
2004, for the grant of service connection for chronic 
adjustment disorder, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


